DETAILED ACTION
	This is a first office action in response to application 17/700,420 filed 03/21/2022, in which claims 1-16 are presented for examination. Currently claims 1-16 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first part”, “second part”, “third part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 1, 4-7, 11, and 14 recite “first part”, “second part”, and “third part” however this language was not used within the originally filed written disclosure. Additionally, the specification does not use this terminology nor do the drawings of the originally filed parent application describe electrode patterns. 
	Further claims 2-3, 8-10, 12-13, and 15-16 inherit the deficiencies of their respective base claims and are rejected under similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Lee et al. U.S. Patent Application Publication No. 2017/0153726 A1 hereinafter Lee.

Consider Claim 1:
	Lee discloses a touch display device, comprising: (Lee, See Abstract.) 
	a display panel; and a touch screen layer disposed on the display panel, (Lee, [0010], “According to one or more exemplary embodiments, a display apparatus includes a display panel configured to display an image and a touch panel disposed on the display panel.”)
	the touch screen layer including a first touch electrode and a second touch electrode, and (Lee, [0068], “FIG. 8 illustrates a connection configuration of detection electrodes in a curved surface portion of a display apparatus, according to one or more exemplary embodiments. FIG. 9 illustrates a connection configuration of detection electrodes in a planar surface portion of a display apparatus, according to one or more exemplary embodiments. FIG. 10 illustrates a connection configuration of detection electrodes in a planar surface portion of a display apparatus, according to one or more exemplary embodiments.”)
	the first and second touch electrodes each including a first part, a second part spaced apart from and parallel to the first part, and a third part disposed between the first part and the second part, wherein the third part of the first touch electrode partially overlaps the third part of the second touch electrode. (Lee, [0068-0070], See marked up figure below.)

    PNG
    media_image1.png
    543
    474
    media_image1.png
    Greyscale

Consider Claim 2:
	Lee discloses the touch display device of claim 1, wherein the second touch electrode is disposed at a layer different from a layer of the first touch electrode. (Lee, [0068], “FIG. 10 illustrates a connection configuration of detection electrodes in a planar surface portion of a display apparatus, according to one or more exemplary embodiments.”)
Consider Claim 3:
	Lee discloses the touch display device of claim 1, wherein the third part of the first touch electrode is parallel to the third part of the second touch electrode. (Lee, [0068-0070], See marked up figure above.)
Consider Claim 4:
	Lee discloses the touch display device of claim 1, wherein: the first part and the second part of the first touch electrode extend along a first direction; and the first part and the second part of the second touch electrode extend along a second s direction crossing the first direction. (Lee, [0068-0070], See marked up figure above.)
Consider Claim 5:
	Lee discloses the touch display device of claim 1, wherein an extending direction of the third part of the first touch electrode forms an obtuse angle to an extending direction of the first part of the first touch electrode and an extending direction of the second part of the first touch electrode. (Lee, [0068-0070], See marked up figure above.)
Consider Claim 6:
	Lee discloses the touch display device of claim 1, wherein an extending direction of the third part of the second touch electrode forms an obtuse angle to an extending direction of the first part of the second touch electrode and an extending direction of the second part of the second touch electrode. (Lee, [0068-0070], See marked up figure above.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication No. 2017/0153726 A1 hereinafter Lee in view of Han et al. U.S. Patent Application Publication No. 2018/0039349 A1 hereinafter Han.

Consider Claim 7:
	Lee discloses a touch display device, comprising: (Lee, See Abstract.)
	a touch screen layer disposed on the display panel, the touch screen layer including a first touch electrode and a second touch electrode, and (Lee, [0010], “According to one or more exemplary embodiments, a display apparatus includes a display panel configured to display an image and a touch panel disposed on the display panel.”)
	the first and second touch electrodes each including a first part, a second part spaced apart from and parallel to the first part, and a third part disposed between the first part and the second part,. (Lee, [0068-0070], See marked up figure below.) 

    PNG
    media_image1.png
    543
    474
    media_image1.png
    Greyscale

	Lee however does not specify a display panel including a first pixel and a second pixel having a size greater than a size of the first pixel; and wherein a distance between the first pixel and the first touch electrode is less than a distance between the second pixel and the first touch electrode.
	Han however teaches a display panel including a first pixel and a second pixel having a size greater than a size of the first pixel; and wherein a distance between the first pixel and the first touch electrode is less than a distance between the second pixel and the first touch electrode. (Han, [0138-0144], [0139], “Referring to FIG. 9, a second driving electrode 120 according to the fourth exemplary embodiment may include a first stem portion 121 extending in a zig-zag manner in one direction (e.g., a second direction D2), a first branch portion 122 branching off from the first stem portion 121 in, e.g., a third direction D3, and a first auxiliary branch portion 123 bent from the first branch portion 122 in, e.g., a fourth direction D4.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide pixels of different sizes where the electrodes would be placed a varying distance due to the size of the pixels in view of Han for the purpose of enclosing pixels to form pixel units. (Han, [0144]) 

    PNG
    media_image2.png
    431
    358
    media_image2.png
    Greyscale

Consider Claim 8:
	Lee in view of Han discloses the touch display device of claim 7, wherein the third part of the first touch electrode partially overlaps the third part of the second touch electrode. (Lee, [0068-0070], See marked up figure above.)
Consider Claim 9:
	Lee in view of Han discloses the touch display device of claim 7, wherein the third part of the first touch electrode is parallel to the third part of the second touch electrode. (Lee, [0068-0070], See marked up figure above. See also Han 320 and 130 and pixel in relation to touch lines.)
Consider Claim 10:
	Lee in view of Han discloses the touch display device of claim 7, wherein a distance between the first pixel and the second touch electrode is less than a distance between the second pixel and the second touch electrode. (Han, See 320 and 130 and pixel in relation to touch lines..)
Consider Claim 11:
	Lee in view of Han discloses the touch display device of claim 7, wherein: the second pixel is adjacent to the first pixel in a first direction; and the first part and the second part of the first touch electrode extend along the first direction. (Lee, [0068-0070], See marked up figure above. See also Han Fig.9 items 320 and 130.)
Consider Claim 12:
	Lee in view of Han discloses the touch display device of claim 11, wherein: the display panel further includes a third pixel having a size greater than the size of the first pixel; and a distance between the first pixel and the second touch electrode is less than a distance between the third pixel and the second touch electrode. (Han, See Fig.9 items 320 and 130 and pixel in relation to touch lines..)
Consider Claim 13:
	Lee in view of Han discloses the touch display device of claim 12, wherein the distance between the first pixel and the first touch electrode is less than a distance between the third pixel and the first touch electrode. (Han, See Fig.9 items 320 and 130 and pixel in relation to touch lines..)
Consider Claim 14:
	Lee in view of Han discloses the touch display device of claim 12, wherein: the third pixel is adjacent to the first pixel in a second direction crossing the first direction; and the first part and the second part of the second touch electrode extend along the second direction. (Han, See 320 and 130 and pixels in relation to touch lines..)
Consider Claim 15:
	Lee in view of Han discloses the touch display device of claim 12, wherein the first, second, and third pixels emit green light, blue light, and red light, respectively. (Han, See Fig.9 items 320 and 130 and RGB pixels in Fig.9.)
Consider Claim 16:
	Lee in view of Han discloses the touch display device of claim 7, wherein the first and second pixels emit light of different colors. (Han, See Fig.9 items 320 and 130 and RGB pixels in Fig.9.)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626